Citation Nr: 1716982	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  14-03 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as due to military sexual trauma (MST).

2.  Entitlement to service connection a respiratory disorder, other than chronic obstructive pulmonary disease (COPD) and sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.  She had additional periods of active duty for training (ACDUTRA), active training (AT) and drill pay status (DPS) with various National Guard and Reserve units.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for an upper respiratory infection and PTSD.

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  In order to ensure that all potential psychiatric disorders are addressed, the Board has recharacterized the claim for service connection for PTSD as service connection for a psychiatric disorder, to include PTSD.  

Regarding the Veteran's claimed respiratory disorder, in a separate decision not on appeal, service connection for COPD and sleep apnea were denied.  The Veteran did not timely appeal from this denial, and thus the matter on appeal regarding a respiratory disorder has been limited accordingly.  

In February 2016, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.

The Veteran has changed representatives during the pendency of the appeal.  Most recently, on August 19, 2016, she changed her representative to Veterans of Foreign Wars of the United States (VFW).  VFW is recognized as the current representative.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board's review of the electronic claims file reveals that further development on the issues of entitlement to service connection for an acquired psychiatric disorder and a respiratory disorder is warranted.

The Veteran contends that she has suffered from a respiratory disorder since 1993 at which time she was in the Navy Reserves.  Service treatment records reflect that the Veteran complained of having sinusitis as early as April 1987 and was noted to have sinus problems at that time.  A May 1993 service treatment record reflects diagnoses of sinusitis and bronchitis.  Sinusitis and/or bronchitis were further noted in treatment records dated in December 1996, February 1997, April 1997, and May 1998.  

According to an August 2011 VA examination report, the examiner noted that the Veteran has allergic rhinitis with recurrent sinusitis, but no respiratory or lung diagnoses.  It was noted that medical review showed one entry for a cold or upper respiratory infection in May 1993.  The examiner opined that the Veteran's in-service diagnosis was falling distant from more recent symptoms and an upper respiratory infection does not predispose one to either allergic rhinitis or to chronic respiratory sinusitis.  Thus it was opined that the Veteran's treatment for lymphadenitis, bronchitis, and pharyngitis, otherwise classified as upper respiratory infection is not related to current symptoms.

The Board notes that in May 1993, the Veteran was diagnosed with an upper respiratory infection in addition to sinusitis and bronchitis.  However, the examiner did not opine whether the Veteran's currently diagnosed sinusitis, currently noted to be chronic and recurrent, began during service.  In addition, a more recent March 2016 Respiratory Conditions DBQ completed by the Veteran's private clinician indicates that the Veteran has a current respiratory condition diagnosed as asthma.  In light of the Veteran's in-service sinusitis diagnosis and current diagnosis of asthma, the Board finds that the April 2016 opinion is inadequate because it is based on an inaccurate factual premise; thus, another opinion must be obtained on remand.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise is of little probative value). 

The Veteran also seeks service connection for a psychiatric disorder.  At the hearing, she testified to having been sexually assaulted by two men at a hotel in October 1969.  Current treatment records show diagnoses of anxiety disorder, PTSD and major depressive disorder.  See April and July 2014 VA treatment records.  

The Veteran's service treatment records and service personnel records are negative for an indication that the Veteran suffered from military sexual trauma or physical assault in service, and are negative for an indication of an acquired psychiatric disability.  However, she also testified to being diagnosed with a vaginal infection in 1970 after the incident.  Additionally, private treatment records reflect that the Veteran was diagnosed with conversion reaction in June 1992 and that she indicated at that time that she had been sexually assaulted.  A February 2012 VA treatment record from the Madison County Vet Center indicates that the Veteran continues to experience severe cognitive trauma and exhibits behaviors that are consistent with individuals who have suffered a MST.  Thus, a VA examination is warranted to obtain an opinion as to the nature and etiology of the Veteran's current psychiatric disorder(s), to include whether any disorder is due to an alleged military sexual trauma.

The most recent VA treatment records associated with the record are dated in August 2014.  Updated VA treatment records dated from August 2014 to the present must be obtained and associated with the record.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all of the Veteran's pertinent VA treatment records, dated from August 2014 to the present. 

2.  Then, refer the entire record to the August 2011 VA examiner, or another suitable substitute, in order to clarify the nature and etiology of the claimed respiratory disorder.  Prior to conducting the examination(s), the electronic claims file must be made available to an appropriate examiner for review of the case, to include the list of verified periods of service.  A notation to the effect that this record review took place should be included in the report of the examiner.  The Veteran should not be afforded another VA respiratory examination unless deemed necessary by the examiner.  All pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner must provide opinions as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that any previously or currently diagnosed respiratory disorder, to include asthma, sinusitis, and rhinitis, but specifically to exclude COPD and sleep apnea, had onset during or was causally related to active military service, to include any verified period of active duty during her Reserve and National Guard service.  In doing so, the examiner must also address and reconcile the findings contained in the August 2011 VA examination report.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

3.  Schedule the Veteran for a VA examination by a psychologist or psychiatrist to determine whether the Veteran has PTSD due to a stressor pertaining to sexual trauma during active service or any other claimed service-related stressor, and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim.  The entire record must be reviewed by the examiner.  The examiner is to conduct all indicated tests. 

a)  The examiner is to rule in or rule out a diagnosis of PTSD.

b)  If PTSD is diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that PTSD is related to service, to specifically include an alleged sexual assault in 1969, or any other stressor.

In providing this opinion, the examiner must specify the stressor supporting the diagnosis.  If the supporting stressor consists of an in-service sexual assault, the examiner should indicate whether there is evidence of behavior changes in service indicative of the Veteran's alleged sexual trauma. 

c)  With respect to each additional acquired psychiatric disorder present during the period of this claim (which includes anxiety disorder and depressive disorder), the examiner is to express an opinion as to whether it is at least as likely as not any that such disorder(s) originated during service, or is otherwise etiologically related to service or, was caused or permanently worsened by PTSD. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case and afford the appellant and her representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




